IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

                       IN AND FOR NEW CASTLE COUNTY


STATE OF DELAWARE                           )
                                            )
                                            )
               v.                           )       I.D.   0303001118
                                            )
                                            )
TYRONE E. BUNTING                           )
                                            )
               Defendant.                   )


                                        ORDER


        1.    Defendant was convicted of robbery in the first degree and

robbery in the second degree and was sentenced to a lengthy period of

incarceration.      His conviction was affirmed on direct appeal by the

Delaware Supreme Court. 1

        2. In 2007 Defendant filed his first Rule 61 motion seeking post

conviction relief.      This court held that portions of that motion were

procedurally barred and the remaining portions were with without

merit. 2     This court’s judgment was affirmed by the Delaware Supreme

Court. 3

        3. Defendant has filed a second Rule 61 motion nearly identical to

his 2007 motion which was denied both by this court and the Supreme

Court. Given its repetitive nature this court will not “elaborate on the

1   Bunting v. State, 860 A.2d 809 (Del. 2005) (TABLE).
2   State v. Bunting, 2007 WL 2306954, at *2-3 (Del. Super. Aug. 10, 2007).
3   Bunting, 860 A.2d 809.
reasons for its decision beyond what is necessary to allow review by the

Supreme Court.” 4

       4.   Defendant’s motion is procedurally barred by Criminal Rule

61(i) because it is untimely and because his substantive arguments have

previously been presented and denied. Defendant has not brought to the

court’s attention any exceptions to those procedural bars which are

applicable here.

       Wherefore, Defendant’s second Rule 61 motion is SUMMARILY

DISMISSED.




Dated: November 21, 2014                           John A. Parkins, Jr.
                                                   Superior Court Judge




oc: Prothonotary

cc: Brian J. Robertson, Esquire, Department of Justice, Wilmington,
    Delaware
    Tyrone E. Bunting, SBI 167699, JTVCC, Smyrna, Delaware




4  State v. Anderson, 2014 WL 5169321, at *2 (Del. Super. Oct. 10, 2014) (citing Brown
v. State, 2014 WL 4264923, at *3 (Del. Aug. 28, 2014).


                                          2